                Case 19-25156      Doc 31     Filed 03/09/20     Page 1 of 2




                     UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF MARYLAND

In Re:                                         |
                                               |
     ANGELA FATIMA LEFTWICH,                   |    Case No. 19-25156-LSS
                                               |    Chapter 13
                Debtor.                        |

    AMENDED TRUSTEE’S RESPONSE TO DEBTOR’S MOTION FOR
    AUTHORITY TO INCUR SECURED DEBT FOR THE PURPOSE OF
  MODIFYING THE TERMS OF AN EXISTING SECURED LOAN FOR REAL
                         PROPERTY


         Rebecca Herr, Chapter 13 Trustee in the above-captioned case, responds herein to

Debtor’s motion for authority to modify the existing first mortgage on their principal

property, and states:

         a.) That the Debtor has not provided the Trustee with the final terms of the loan

            modification. Based on the filing, the Trustee is uncertain if the Debtor has

            obtained a loan modification agreement with Planet Home Lending.

         b.) Before the Trustee consents to the loan modification, she requests a copy of

            the signed loan agreement.

         c.) The Trustee advises the Court that this case has not yet been confirmed.



         WHEREFORE, for the foregoing reasons, the Trustee cannot consent to the loan

modification.


Date: March 9, 2020                           Respectfully submitted,

                                              /s/ Rebecca A. Herr           .
                                              Rebecca A. Herr
                                              Chapter 13 Trustee
              Case 19-25156       Doc 31     Filed 03/09/20    Page 2 of 2



                                             Federal Bar No. 29298
                                             185 Admiral Cochrane Drive, Suite 240
                                             Annapolis, MD 21401
                                             Tel. 301-805-4700
                                             E-mail: bherr@ch13md.com


                            CERTIFICATE OF SERVICE

I hereby certify that on the 9th day of March, 2020, a copy of the Trustee’s consent
was mailed
first class mail, postage prepaid to:

ANGELA FATIMA LEFTWICH
5075 OTTAWA PARK PL
WALDORF, MD 20602
Debtor
